By the Court:
Section 4 of the divorce act, 29 Ohio L. 432, authorizes the court, in its discretion, to admit proof of cohabitation and reputation as-evidence of the marriage of the parties. We understand the marriage referred to here, which, in our discretion, may be proved by *494reputation, etc., to be the marriage of the parties to the suit, sought to be dissolved. *The evidence now offered we have no authority to receive. The discretion vested in us in the case provided for should not be exercised to admit the reputation proof without some reason is shown to excuse the production of better proof of the fact of marriage.